Citation Nr: 1612325	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  09-43 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from November 1950 to July 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

In the November 2009 Substantive Appeal, the Veteran requested a teleconference hearing (Videoconference Board hearing) before a member of the Board (also referred to as a Veterans Law Judge).  The Veteran did not appear at the Videoconference Board hearing, which was scheduled for February 22, 2016.  He did not present good cause for the failure to appear, nor did he request that the Board hearing be rescheduled; therefore, the appeal will proceed as the hearing request is considered to have been withdrawn.  38 C.F.R. § 20.702(d) (2015).

Through the representative, the Veteran has waived initial RO consideration of the evidence added to the record since the issuance of the September 2009 Statement of the Case.  This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).  


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of PTSD.

2.  An in-service stressor sufficient to cause PTSD is corroborated by credible supporting evidence of record.

3.  The currently diagnosed PTSD is related to a verified in-service stressor.



CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The appeal of service connection for PTSD has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome adjudicated herein, no conceivable prejudice to the Veteran could result from this decision, and further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection for PTSD

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

In this case, PTSD is not a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2015); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2015).  

If a veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, and the stressor is not related to "fear of hostile military or terrorist activity," then the veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Furthermore, service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994). 

The question of whether a veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of PTSD is a question of fact for medical professionals, and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran asserts that a current PTSD disability is related to military service in Germany.  Specifically, among other stressors, the Veteran contends that symptoms of PTSD began after experiencing a train collision in Germany, which resulted in witnessing the death of a fellow soldier.  See October 2007 Statement in Support of Claim for PTSD.

Initially, the Board finds that the Veteran has a current diagnosis of PTSD.  In an October 2007 VA psychiatry consultation note, a mental health professional rendered an Axis I diagnosis of PTSD.  Most recently, in August 2009, another mental health professional rendered an Axis I diagnosis of chronic PTSD.

The Board next finds that an in-service stressor sufficient to cause PTSD is corroborated by credible supporting evidence of record.  The Veteran has consistently and repeatedly contended, throughout the claim and appeal process, that, while he was stationed in Germany in the fall of 1951, he and other soldiers in the 370th Battalion were called up on an "alert" and riding in a train when it collided with another oncoming train.  The Veteran witnessed another soldier, last name William, being thrown and hitting his head.  The Veteran reported that he heard the soldier, William, call out for his mother before dying from a broken neck.  See October 2007 Statement in Support of Claim for PTSD; see also January 2008 Statement; see December 2008 Notice of Disagreement; see July 2009 Decision Review Officer (DRO) Hearing Transcript.  The Veteran has also contended that part of his duties included guarding Dachau near Munich, Germany.  When questioned about a specific month during which the train incident occurred, the Veteran testified that it was around the time of his birthday in November because he remembered that he was only 20 years old while some of the other soldiers were in the mid to late 30s.  See July 2009 DRO Hearing Transcript at 5.

In support of the Veteran's claimed stressor, a service treatment record, dated October 1954, reveals that that the Veteran was stationed in Germany from July 5, 1951 to November 4, 1953.  That same service treatment record also indicates that, from July 19, 1951 to December 31, 1951, the Veteran was assigned to the 370th Armored Infantry Battalion.  In March 2016, the Veteran's representative submitted a statement that included a list of German rail accidents in 1951.  In this regard, the Board takes judicial notice that, on November 8, 1951 (two days after the Veteran's birth date), there was a rail accident in Walpertskirchen when the station master 

erroneously let two trains, coming from opposite directions, into his station on the same track, which resulted in a head-on collision.  There were 16 fatalities and 41 injured.  See https://en.wikipedia.org/wiki/List_of_German_rail_accidents; see generally Monzingo v. Shinseki, 22 Vet. App. 97, 103 (2012) (explaining that a court may take judicial notice of facts of universal notoriety that are not subject to reasonable dispute).  Walpertskirchen is a municipality in the district of Erding in Bavaria in Germany, and is northeast of, and near, Munich, Germany.  

Considering the totality of the evidence, which is credible and consistent with the Veteran's assertion of an in-service stressor, and resolving reasonable doubt in the Veteran's favor, the Board finds that the in-service stressor of being in a train accident and witnessing the death of a fellow soldier has been verified.  38 C.F.R. § 3.304.  Given the above, the remaining question is whether there is medical evidence of a link between current (PTSD) symptoms and the specific claimed in-service stressor.  

In this case, the evidence shows that the Veteran's Axis I diagnosis of PTSD was competently linked to the in-service stressor by a competent medical professional.  In pertinent part, in an October 2007 VA psychiatry consultation note, the Veteran reported being involved in a train wreck in Germany and saw a soldier die.  He also reported that he hears the word "mamma" and sees the wreck in his dreams.  
After the Veteran reported the stressor during a diagnostic interview to be admitted to a VA PTSD program, the examining mental health professional diagnosed PTSD on Axis I.  "[S]ymptoms from the service" was listed as an Axis IV psychosocial and environmental factor contributing to the diagnosis.  Resolving reasonable doubt in the Veteran's favor on this element of the claim, the Board finds that the diagnosed PTSD is related to the verified in-service stressor.

In short, the Veteran has a current diagnosis of PTSD, credible supporting evidence that the claimed in-service stressor actually occurred, and the evidence of record is 

at least in equipoise on the question of whether the Veteran's PTSD symptoms are related to the verified in-service stressor.  For these reasons, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for PTSD have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for PTSD is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


